Citation Nr: 1442458	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected right knee residuals of surgical repair of the lateral meniscal tear and osteochondral defect.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to April 2008.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for the lumbar spine degenerative disc disease, the right knee disability, and GERD, and assigned zero percent ratings to the disabilities.  This matter was subsequently transferred to the RO in New York, New York.  A November 2011 decision assigned 10 percent ratings to the service-connected lumbar spine disability, right knee disability, and GERD from April 23, 2008.  

In the November 2008 decision, the RO denied service connection for blocked nasal passages, insomnia, a left knee disability, and residuals of right orchiectomy surgery.   The Veteran filed a notice of disagreement as to these issues in April 2009.  However, subsequently, a November 2011 decision granted service connection for obstructive sleep apnea, a left knee disability, and residuals of right orchiectomy surgery.  The RO indicated in the November 2011 decision that the grant of service connection for obstructive sleep apnea included the claimed insomnia and blocked nasal passages.  The Board finds that the November 2011 decision constitutes a full grant of the benefits sought, and the claims for service connection for a sleep disorder to include blocked nasal passages and insomnia, a left knee disability, and residuals of right orchiectomy surgery are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In an April 2009 statement, the Veteran raised the issue of entitlement to a temporary total rating for the right knee disability pursuant to 38 C.F.R. § 4.30 (convalescence).  This issue is referred to the Agency of Original Jurisdiction for appropriate action.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that further examination of the service-connected thoracolumbar spine disability and GERD is necessary.  Review of the record shows that the thoracolumbar spine disability was last examined in April 2010.  VA treatment records dated after the April 2010 VA examination show that the Veteran underwent physical therapy for the lumbar spine disability.  The VA treatment records further show that the Veteran underwent treatment for the GERD and an endoscopy was attempted in March 2011.  Because of the evidence of possible worsening since the last examination and in order to ensure that the record reflects the current severity of the Veteran's disabilities, a more contemporaneous examination is needed to properly evaluate the Veteran's service-connected thoracolumbar spine disability and GERD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Regarding the service-connected right knee disability, the Board finds that another VA examination is necessary to obtain medical evidence as to current severity of this disability.  Review of the record shows that the Veteran was last afforded a VA examination in October 2010.  However, the VA examiner did not have access to the claims folder in connection with the examination.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

The Board also notes that in the June 2014 brief, the Veteran's representative requested new examinations of the service-connected disabilities if the claims for higher initial ratings were not granted to the fullest extent. The representative argued that new examinations were needed because the previous examinations were conducted several years ago.  Thus, the Board finds that additional VA examinations to obtain medical evidence as to current severity of the service-connected disability are necessary.  

The RO/AMC should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected lumbar spine disability, right knee disability, and GERD from November 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

The RO/AMC should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected lumbar spine disability, right knee disability, and GERD.  The RO/AMC should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected lumbar spine disability, right knee disability, and GERD since November 2011.    

2.  Contact the Veteran in order to have him identify any other VA or non-VA medical treatment rendered for the service-connected lumbar spine disability, right knee disability, and GERD. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Schedule the Veteran for a VA examination to evaluate the severity of the Veteran's degenerative disc disease of the lumbar spine.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

X-ray examination of the thoracolumbar spine should be performed.  The examiner should report all symptoms and manifestations due to the service-connected lumbar spine disability.  The examiner should specify whether there is evidence of pain, spasm, severe guarding, abnormal gait, or abnormal spine contour. 

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should render specific findings as to whether, during the examination and range of motion testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  Any such additional functional loss should be expressed in terms of additional degrees of limited motion of the thoracolumbar spine. 

The examiner should specify whether there is any additional functional limitation or loss of thoracolumbar spine disability due to the pain in the low back during flare-ups or acute episodes and after repetitive motion.  This determination should be expressed in terms of the degree of additional range-of-motion loss. 

The examiner should specify whether there is ankylosis of the thoracolumbar spine, and if so, whether such is favorable or unfavorable. 

The examiner should indicate whether the thoracolumbar spine disability and/or any degenerative disc disease has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reasons why.

4.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

An X-ray examination of the knee should be performed.  The examiner should report the range of motion in the right knee in degrees.  The examiner should determine whether the right knee is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  The examiner should report whether there is ankylosis of the knee.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination. 

The examiner should report whether there is lateral subluxation or lateral instability of the right knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  The examiner should report whether any functional impairment due to the right knee is severe, moderate or slight. 

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reasons why.

5.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected GERD.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations due to the service-connected GERD.  Specifically, the examiner should indicate the presence, and if so, frequency and severity, of the following symptoms: epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area.  The examiner should then indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.   

The examiner should comment on the degree of severity of the Veteran's service-connected GERD and its effect on his occupational and social functioning, his employment, and his activities of daily living. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth. The report of the examination should be associated with the claims file.


6.  After completing all indicated development, readjudicate the claims for higher initial ratings remaining on appeal in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



